Case 1:18-cv-08908-GBD Document 30-6 Filed 02/15/19 Page 1 of 2




                       Exhibit F
                  Case 1:18-cv-08908-GBD Document 30-6 Filed 02/15/19 Page 2 of 2
                                                       Page 285                                                       Page 287
 1       Q Did I understand she was jealous of your           1                MR. FISCHER: Take a look at this. This has
 2   relationship with Zirk?                                  2        been marked as Exhibit 23.
 3       A I believe so.                                      3                      (SEC Exhibit No. 23 was marked for
 4       Q Who was the Roth referred to here?                 4                      identification.)
 5       A I believe his name was Kyle, yes, and Roth         5                THE WITNESS: Okay.
 6   Capital is three minutes from my house. And I had met    6                BY MR. FISCHER:
 7   Kyle, and Kyle was one of their mining people. And we    7            Q Is this the presentation you were referring
 8   were showing Kyle the project and asking them to invest 8         to?
 9   in it.                                                   9            A No. I do not believe so.
10       Q Did they?                                         10            Q Okay. What -- this appears to be a
11       A No.                                               11        description of various meeting at what's been
12       Q Did they say why not?                             12        identified here as the Merriman, capital investor
13       A No.                                               13        Summit 2012?
14       Q So did you have any second thoughts after         14            A Yeah.
15   showing your presentation to a mining expert and having 15            Q And there's a schedule for Casablanca Mining
16   them, basically, giving you the back of the hand?       16        and it appears to indicate a list of meetings from 8:00
17       A No, I assume that because it was 7,000 miles      17        a.m. through 3:00 p.m. between you and various people.
18   away and in Chile and not easy for them to -- they went 18            A Okay.
19   there once, but not easy for them to have a             19            Q Do you recall going to this?
20   relationship with a Chilean company that they passed    20            A I did. I was in, like, a hotel room, I
21   for a different deal.                                   21        believe it was. And I believe -- I only remember two
22       Q Who is Mr. Todd Sluzas, who is listed on the      22        or three people showing up to the hotel room.
23   e-mail above that?                                      23            Q For two to three per meeting slot or --
24       A Oh, Todd Sluzas was Bill Farley's right-hand      24            A No, in total.
25   man, and Bill Farley was an investor in Casablanca      25            Q Who?
                                                       Page 286                                                       Page 288
 1   Mining, and he became -- I believe he became the CEO of       1       A Liolios group I met with. And the reason why
 2   Lustros or Sulfatos, Chile.                                   2   is they have an office next to Roth Capital in Newport
 3       Q He was a big investor in Casablanca; right?             3   Beach.
 4       A I believe so.                                           4       Q Okay.
 5       Q Do you recall what his dollar investment was?           5       A So somehow they became because they knew I
 6       A I believe it was a million, or 1.2 million.             6   was local in Newport Beach.
 7       Q What's the worth of that investment now?                7       Q Okay.
 8       A Say again?                                              8       A And I don't remember which of anybody else.
 9       Q What's the worth of that million dollar                 9       Q And who at Liolios attended?
10   investment now?                                              10       A I don't remember their names. I see them
11       A Nothing, zero.                                         11   there, but I don't remember if this was -- if it was
12       Q Have you ever made presentations Casablanca            12   one or both of them or any of them. But I -- I
13   at public conferences?                                       13   remember meeting with Liolios Group.
14       A Public conferences? I remember doing one.              14       Q But you can't remember sitting here today
15       Q Where?                                                 15   which specific individual --
16       A Don't remember. I believe I had to travel              16       A I cannot.
17   there, though. I don't remember where it was. Oh, you        17       Q And do you recall what you said to them at
18   know what it was? It was at a Ruth Chris Steakhouse in       18   this meeting?
19   New York, I believe it was.                                  19       A I would have presented, basically, my
20       Q Do you often going to investor meetings at             20   overview on the mining properties in Chile.
21   Ruth Chris in New York?                                      21       Q Did you have any discussions with Zirk after
22       A Never.                                                 22   this about the fact that you got stood up by a whole
23       Q Let me show you Something. Maybe this could            23   bunch of people?
24   refresh your recollection.                                   24       A I believe I told him I only ended up meeting
25       A Oh, yeah, the Merriman Capital, yeah.                  25   with two people, maybe three, out of list, and it was a
[2/21/2018 10:31 AM] RONK_THOMAS_20180221                                                                     Pages 285 - 288
